Citation Nr: 1032861	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-31 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in April 2006, a statement of the 
case was issued in September 2006, and a substantive appeal was 
received in October 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss manifest as a consequence of combat 
noise exposure during active duty service.

3.  Tinnitus was not manifest during the Veteran's active duty 
service or for many years after service, nor is it otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of noise 
exposure during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants. 

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice 
requirements apply to all five elements of a service connection 
claim: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2005.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate the 
claims of entitlement to service connection and the relative 
duties of VA and the claimant to obtain evidence.  The RO has not 
provided the appellant with notice regarding disability ratings 
and effective dates; however, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot, since the Board concludes below that the 
preponderance of the evidence is against entitlement to service 
connection for both claims on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  As such, the Board finds that VA met is duty to notify 
the Veteran with respect to both issues here on appeal.

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  As such, VA obtained the Veteran's 
service treatment records, part of his service personnel records, 
and VA treatment records.  There is no indication of any 
outstanding relevant, available records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in August 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes 
that the examiner stated that she could not offer an opinion 
regarding the origin of the Veteran's hearing loss without 
resorting to mere speculation.  In light of the Board's favorable 
finding with respect to the hearing loss claim, any inadequacy 
with respect to the report in that regard is not prejudicial to 
the Veteran.  The examiner provided an opinion as to the 
Veteran's tinnitus that is based upon a review of the record, 
statements of the Veteran and supported by well-reasoned 
rationale.  Accordingly, it is adequate for rating purposes.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal and he is not 
prejudiced by the Board reaching a decision on the claims at this 
time.  As such, the Board turns to the merits of the Veteran's 
claims.

Laws and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. 
§ 3.385, which provides that impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The lack of any evidence that a claimant exhibited hearing loss 
during service is not fatal to a claim.  The laws and regulations 
do not require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the 
Court: 

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....  For example, if the record shows 
(a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.




Factual Background and Analysis

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss and tinnitus as a result of acoustic 
trauma experienced during active duty, including acoustic trauma 
incurred during combat.  The Veteran served in Vietnam just under 
one year as a bridge specialist.  He did not receive any 
commendation or decoration reflective of combat with the enemy.  
As such, the presumptions of 38 U.S.C.A. § 1154(b) are not for 
application.

During the Veteran's service entrance examination in May 1967, he 
expressly denied hearing loss and ear trouble of any sort.  The 
examiner evaluated the Veteran's ears as clinically normal.  
Service treatment records document treatment for various other 
complaints, but there was no reference to any hearing loss or 
tinnitus.  The Veteran was seen on one occasion for a complaint 
of otitis media of the right ear in February 1969.  During the 
Veteran's military separation examination in February 1969, he 
denied hearing loss and ear trouble of any kind and the ears were 
clinically evaluated as normal.  

The Veteran submitted a claim for VA compensation benefits in 
October 2005 and claimed that he developed both hearing loss and 
tinnitus as a result of combat noise exposure during service.  He 
did not identify any treatment for either.  In fact, he indicated 
that he had not participated in any treatment for hearing loss or 
tinnitus during service or subsequent thereto.

The Veteran underwent VA audiologic evaluation in August 2006 and 
related that he did not have difficulty hearing, but that his 
friends and family complained that he did not hear well.  He 
reported serving in combat while stationed in Vietnam, and that 
his in-service noise exposure included firearms/artillery, tanks, 
and helicopters with no use of hearing protection devices during 
any of his military noise exposure.  He denied any pre-military 
noise exposure but related post-military noise exposure included 
working in a machine shop in the mining industry for 8 years 
where he wore hearing protection.  The Veteran reported 
experiencing an intermittent tinnitus in both ears for the past 
fifteen years, and that it occurred approximately once per week.  
The Veteran described the tinnitus as a "siren sound," and 
rated it as severe.

On examination, the Veteran's word recognition scores using the 
Maryland CNC Test were 88 percent for the right ear and 80 
percent for the left ear.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
70
LEFT
15
15
35
70
85

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes in 
both ears.  The examiner found that word recognition ability was 
good in both ears at comfortable listening levels, and that 
acoustic immittance revealed normal middle ear pressure and 
tympanic membrane mobility, bilaterally.  The examiner diagnosed 
mild sensorineural hearing loss at 250 Hertz, rising to normal at 
500 through 1500 Hertz, then sloping from a mild to severe 
sensorineural hearing loss at 2000 through 8000 Hertz, 
bilaterally.  The examiner, however, concluded that she could not 
determine if the Veteran's hearing loss was due to military noise 
exposure without resort to mere speculation as she was unable to 
read the service audiometric testing due to the illegible 
threshold recorded for 4000 Hertz in the right ear at discharge.  
Thus, it was unknown if the Veteran had hearing loss at that 
frequency at that time in the right ear (the examiner noted that 
the threshold could be a 10 or a 60).  The examiner stated that 
the Veteran's left ear was within normal limits at discharge for 
all the test frequencies.  The examiner further noted that the 
Veteran had significant noise exposure in the military, and that 
he did not have the benefit of hearing protection; however, the 
Veteran also had long term occupational noise exposure post-
military, but reported using hearing protection during all times 
of noise exposure.  With regard to the Veteran's tinnitus, the 
examiner concluded that it was less likely as not that the 
Veteran's tinnitus was the result of noise exposure incurred 
while in the military service given the late onset of the 
tinnitus relative to military service dates.  

In January 2007, the Veteran advised that he did, in fact, 
experience tinnitus during service.  He did not, however, 
describe any type of problem; he only stated, "I am claiming I 
had what you call tinnitus during active combat duty..."  The 
Veteran described the problems after service as a "more like a 
mask."  The Veteran was reporting to dispel the statement 
included in the VA examination report that he had only 
experienced tinnitus for the last fifteen years from the 
adjudicator's mind.

In reviewing the record as a whole, the Board finds that there is 
no evidence to support a finding that the Veteran had combat 
service.  He did, however, experience acoustic trauma due to 
combat activities in Vietnam based upon his presence there and 
work as a bridge specialist.  This is consistent with the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which the 
Veteran served, the Veteran's military records.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  

With respect to the claim for hearing loss, the Board finds that 
the Veteran's assertions of having incurred hearing loss as a 
result of acoustic trauma during service is not refuted by the 
medical evidence.  The Veteran is competent to say that he 
experienced hearing loss during service and he is credible as he 
has consistently described a hearing loss noticed by others since 
service.  The VA examiner being unable to render an opinion 
without resorting to speculation gives more value to the 
Veteran's claim as the examiner was unable to say that the 
hearing loss was not likely related to service.  Because she was 
unable to provide an opinion and the medical report contained 
only data and conclusions with respect to hearing loss, it is 
accorded no weight pursuant to Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Consequently, the evidence is in relative 
equipoise and all doubt must be resolved in the Veteran's favor.  
As such, service connection for hearing loss is granted.

Turning the claim for service connection for tinnitus, the 
evidence includes contradictory statements by the Veteran as to 
the onset of tinnitus and a negative nexus opinion.  The Board 
finds that the Veteran is certainly credible to state when he 
first started experiencing tinnitus, but his most credible 
statement is the one against his self-interest during the VA 
examination that is the most detailed and reflects onset many 
years after discharge from service.  The most recent statement 
where he does not even describe the type of noise he calls 
"tinnitus" during service is self-serving and is not deemed 
credible as it is vague and only in response to a denial of the 
benefits sought.  Making a distinction between the type of 
"tinnitus" during service and after the post-service noise 
exposure is inconsistent with the record and is not a basis upon 
which this claim can be granted. 

The Board accepts the negative nexus opinion as valid because it 
is based upon a review of the record which includes no complaints 
or treatment for tinnitus, the statement from the Veteran that 
tinnitus began fifteen years earlier, and the examination of the 
Veteran.  The lack of any post-service treatment or complaints 
until approximately thirty-seven years after leaving active duty 
is also probative to the issue of chronicity of the disability.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The only evidence in favor of a link between service and the 
current diagnosis of tinnitus is the statements from the Veteran, 
which are unpersuasive in light of the other evidence of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and there is no equipoise to allow 
for the use of the benefit-of-the-doubt doctrine.  As such, 
service connection for tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is granted subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for tinnitus is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


